IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                              Fifth Circuit

                                           FILED
                                                            June 16, 2009
                           No. 08-40971
                        Conference Calendar           Charles R. Fulbruge III
                                                              Clerk

UNITED STATES OF AMERICA

                                     Plaintiff-Appellee
v.

GUADALUPE FERNANDEZ-PENA

                                     Defendant-Appellant




                         Consolidated with
                           No. 08-40972
                        Conference Calendar


UNITED STATES OF AMERICA

                                     Plaintiff-Appellee
v.

GUADALUPE FERNANDEZ

                                     Defendant-Appellant




            Appeals from the United States District Court
                 for the Southern District of Texas
                       USDC No. 2:04-CR-10-1
                      USDC No. 2:08-CR-251-1
                                       No. 08-40971
                                     c/w No. 08-40972

Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Guadalupe
Fernandez-Pena (Fernandez) has moved for leave to withdraw and has filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967). Fernandez
has not filed a response. Our independent review of the record and counsel’s
brief discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEALS ARE DISMISSED. See 5 TH C IR. R. 42.2.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2